Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811296970.5, filed on 11/01/2018.
Drawings
The drawing submitted on 10/30/2019 is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  The claim 2 recites, “The method according to claim 1, wherein before the playing a first audio synchronously with the vehicle terminal, the method further comprises: caching the first audio locally.
However claim 1, does not recites before the playing a first audio synchronously with the vehicle terminal. 
Therefore examiner believe it is a minor claim construction and should be re-written to recite as like claim 8, “The method according to claim 1, wherein playing the first audio synchronously with the vehicle terminal, further comprises: cache the first audio locally before playing the first audio synchronously with the vehicle terminal.
For examination purpose examiner interpreted the claim 2 as like claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 13, are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Rand (US 2016/0036962 A1).

Regarding Claims 1 and 7, Rand teaches: An audio processing method, wherein a mobile terminal and a vehicle terminal are in a connected state, the method is applied to the mobile terminal, and the method comprises: playing a first audio (phone playing music) synchronously with the vehicle terminal(outputting phone music through pairing or Bluetooth connection with car audio system or speakers), wherein an amplitude corresponding to the first audio when being played by the mobile terminal is 0 ([0100] Media cancellation: Because existing noise-cancellation mechanisms assume noise is ambient and unpredictable, prediction and cancellation can be improved by considering the source of the noise, which is often the same as the device that can cancel it (e.g. a phone playing music that comes through a car's speakers with which the phone is paired or connected). [0193] To illustrate this concept, imagine a smart phone is being used to play music through a car's speaker system via a Bluetooth connection (or a cord). Note: in a paired or Bluetooth or cord connection the output amplitude corresponding to the phone music through phone speaker is 0, since the music is outputted through car speakers.); obtaining a recorded audio of a current environment, wherein the recorded audio comprises the first audio played by the vehicle terminal and a second audio (voice signals) for voice recognition ([0098] Auto Ducker: this provides a novel technique to mix VoIP and background music. [0099] Adjustable Speech Recognition Setting: would be used to improve voice detection and work in conjunction with the auto ducker. [0101] Voice & Audio Clip: Traditional audio clips are one of two things: a clip inserted from an existing audio file, or a recording of the microphone. Embodiments of the invention are designed to enable the simultaneous recording of background streams with voice over as detected through the microphone, in real time, splitting the audio streams into two pieces but recording them simultaneously and having an option to process each individually before superimposing into a single signal.); and eliminating, according to the first audio played by the mobile terminal, the first audio played by the vehicle terminal in the recorded audio to obtain the second audio ([0100] Media cancellation: Because existing noise-cancellation mechanisms assume noise is ambient and unpredictable, prediction and cancellation can be improved by considering the source of the noise, which is often the same as the device that can cancel it (e.g. a phone playing music that comes through a car's speakers with which the phone is paired or connected). In one sense, media cancellation would be similar to echo cancellation, in the sense that a known signal is subtracted at a point where it is not desired, such as a microphone. The architecture of the code required to determine the signal to cancel, however, would be particular to the embodiment of the system comprising audio signals from media and voice signals together. [0193] The phone is thus aware of the music signal being sent to the car's speakers. Now suppose that a Voice Over IP connection is also running simultaneously, such that the person driving the car can be listening to music and talking to whoever is connected at the same time. The music playing out loud in the car could be cancelled at the microphone with great precision because the approximate noise signal is already known to the phone in advance. This methodology would enable voice communication simultaneously with background music or other media (like movie & game sounds) even when loudspeakers are used.).

Regarding Claim 13, Rand teaches: A nonvolatile memory, wherein the nonvolatile memory has stored thereon a program or an instruction, wherein the method of claim 1 is executed when the program or the instruction is operated on a computer (See rejection of claim 1 and [0035] Yet a further aspect of the present invention is a computer-readable medium comprising instructions in code which are stored in a memory of a mobile device and executable by a processor of the mobile device to cause the mobile device to execute an integrated conversation and music management application for selectively listening to music and conversing with one of a plurality of other users and to cause the mobile device to display a management screen for managing music (or other audio content such as TV, news, etc.) and conversations with the other users. ).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4, and 8-10, are rejected under 35 U.S.C. 103 as being unpatentable over Rand.

Regarding Claims 2 and 8, Rand teaches: The method according to claim 1, the playing a first audio synchronously with the vehicle terminal (see rejection of claim 1).
Rand does not explicitly teach:  The method according to claim 1, wherein before the playing a first audio synchronously with the vehicle terminal, the method further comprises: caching the first audio locally.
However before the playing a first audio synchronously with the vehicle terminal “caching (time buffering) the first audio (phone playing music) locally” would be obvious based on the teaching in the rejection of Claim 1 and further, [0023] The devices further act as the Audio Input (i.e. music played from the device's music library). [0241] Media could be enjoyed together through televisions, computers, mobile devices, or other devices. In cases of increased integration with the media delivery, the delivery of video and audio could both be delayed intentionally by the same amount, providing a time buffer for Media Cancellation processing.
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Rand to include the teaching of “caching the first audio locally” in order to provide a time buffer for Media Cancellation processing.

Regarding Claims 3 and 9, Rand teaches:  The method according to claim 1, wherein the eliminating, according to the first audio played by the mobile terminal, the first audio played by the vehicle terminal in the recorded audio to obtain the second audio (See rejection of claim 1). 
Rand does not explicitly teach, performing a resampling processing on the first audio played by the mobile terminal to obtain a third audio; and eliminating, according to the third audio, the first audio played by the vehicle terminal in the recorded audio to obtain the second audio.
However “performing a resampling processing on the first audio played by the mobile terminal(periodically sample the background noise)  to obtain a third audio (recording of microphone) ; and eliminating, according to the third audio, the first audio played by the vehicle terminal in the recorded audio to obtain the second audio” would be obvious based on the teaching in the rejection of claim 1 specifically:  [0100] In one sense, media cancellation would be similar to echo cancellation, in the sense that a known signal is subtracted at a point where it is not desired, such as a microphone. The architecture of the code required to determine the signal to cancel, however, would be particular to the embodiment of the system comprising audio signals from media and voice signals together. [0206] In the case of the present invention, it is used both for initiating silence suppression and to assist in the detection of background noise in order to enhance call quality. Likewise, automated methods could be used in order to periodically sample the background noise through the periodic activation and recording of the microphone. The VAD threshold could thus be updated periodically, independent of whether a user was actively involved in a voice conversation or otherwise actively using an application.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Rand to include the teaching of “performing a resampling processing on the first audio played by the mobile terminal to obtain a third audio; and eliminating, according to the third audio, the first audio played by the vehicle terminal in the recorded audio to obtain the second audio” in order to eliminate music from the recorded voice and as well to periodically update VAD threshold.

Regarding Claims 4 and 10, Rand teaches: The method according to claim 3, wherein the eliminating, according to the third audio, the first audio played by the vehicle terminal in the recorded audio to obtain the second audio comprises: eliminating the first audio played by the vehicle terminal in the recorded audio to obtain the second audio by taking the third audio as a reference audio (See rejection of claim 3, specifically  [0100] Media cancellation: Because existing noise-cancellation mechanisms assume noise is ambient and unpredictable, prediction and cancellation can be improved by considering the source of the noise, which is often the same as the device that can cancel it (e.g. a phone playing music that comes through a car's speakers with which the phone is paired or connected). In one sense, media cancellation would be similar to echo cancellation, in the sense that a known signal is subtracted at a point where it is not desired, such as a microphone. The architecture of the code required to determine the signal to cancel, however, would be particular to the embodiment of the system comprising audio signals from media and voice signals together. Further it is obvious for captured or recorded background signals by microphone would be use as a reference audio where known media will be eliminated in order to detect voice from the recorded audio signal containing voice and media together.).
Allowable Subject Matter
Claims 5-6 and 11-12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Layton et al. (US 2016/0098989 A1) teach: [0005] In order for speech recognition systems to achieve reasonable recognition rates the audio captured from the microphone may be processed to reduce noise and/or echo. For example, a speech recognition system operating on a mobile phone may utilize the mobile phone's built-in echo canceller/noise suppressor to process the audio captured by the microphone. In some configurations, the speech recognition system does not operate on the same device as the microphone. For example, a wireless headset may capture the audio, process the audio and then transmit the audio to a mobile phone that handles the speech recognition. In an alternative example, an automobile headunit may capture and process the audio and send the resulting audio to a mobile phone or a cloud based server for speech recognition. The audio captured from inside an automobile may be problematic to the speech recognition system because there may be many sources of audio to confuse the speech recognition system. An automobile may have many different audio sources including navigation prompts, music, chimes/gongs and text to speech output. Each of these audio sources may be captured in the microphone signal that is sent to the speech recognition system. There is a need for improved processing of audio captured in an automobile or other similar environments for use in voice recognition systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656